Title: [July 1761]
From: Adams, John
To: 



      July 7th. 1761.
      
      
       Dined at Deacon Hills, with Sam Quincy and his Bride, and with Mr. Cushing a Representative of Salisbury. Cushing seems a fair minded Countryman. Some free and friendly Conversation passed between Henry Hill and his father, about Advancement, and stock and setting up, and giving £1000 a Year. Henry said You ought to give me £1000 a Year or 10,000 right out, and then I maintain myself. You must give me Money or learn me to get it, or why did you make me? I’le go back again, &c.
       Drank Tea, at Major Nobles, with Coll. Quincy, Deacon Whitte­more, and the Man who is sued to this Court. I’ve forgot his Name. All in Consultation about defending their Lands in the Eastward.
      
      
       
        
   
   Samuel Quincy had married Hannah Hill of Boston, 16 June 1761 (Salisbury, Family-MemorialsEdward E. Salisbury, Family-Memorials: A Series of Genealogical and Biographical Monographs, New Haven, 1885; 2 vols. and 1 portfolio., 1:358).


       
      
     